Citation Nr: 1746034	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, depressed type. 


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.

This appeal comes to the Board of Veteran's Appeal (Board) from a March 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented sworn testimony before the undersigned Veterans Law Judge at a June 2017 videoconference hearing.  A transcript of that hearing has been associated with the Veteran's electronic claims file. 

Since the issuance of the September 2013 statement of the case, service treatment records and a copy of the Veteran's DD form 214 were added to the electronic claims file.  The March 2011 rating decision indicates that this evidence was reviewed and considered in conjunction with that prior adjudication.  It appears the service treatment records and DD form 214 were part of the file prior to 2014, but merely scanned in June 2014 (per the document properties) with a concurrent receipt date.  Nevertheless, via a September 2017 statement, the Veteran's representative has waived initial RO review of this newly uploaded evidence, and the Board may proceed with appellate consideration.  38 C.F.R. § 20.1304(c) (2016).

The Veteran initially filed a claim for service connection for a mental disability.  See September 2010 VA form 21-256.  An April 2004 competency evaluation shows the Veteran was diagnosed at that time with schizoaffective disorder, depressed type, with a history of substance abuse (alcohol, cannabis, and cocaine).  In recognition of the United States Court of Appeals for Veterans Claims' (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), which provides that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record, the Board has characterized the issue on appeal as one for entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, depressed type. This broadening of the issue has been done in order to consider all potential psychiatric disabilities in accordance with Clemons.

In the March 2011 notice of disagreement, the Veteran raised an additional claim that his perceived substance abuse was related to his military service, or in the alternative, secondary to his alleged in-service acquired psychiatric disability.  The Board notes that VA's provisions prohibit a grant of direct service connection for substance abuse based on incurrence or aggravation in the line of duty during service, as such constitutes willful misconduct.  38 C.F.R. §3.301(c)(3) (2016); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be awarded service connection for a substance abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In the case at bar, the Veteran has not yet been service-connected for an acquired psychiatric disability.  Thus, the Veteran's claim of secondary service-connection for substance abuse is premature and DEFERRED pending development and adjudication of the claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, depressed type.

In February 2012, the Veteran filed a claim of entitlement to service connection for a dental disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore does not have jurisdiction over this issue, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's service connection claim, so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). 

I.  Documentary Evidence

In the September 2010 VA form 21-256, Veteran's Application for Compensation and/or Pension, the Veteran reported treatment at the Florida State Hospital from June 2002 to April 2004.  In an October 2010 lay statement, the Veteran reported mental health treatment at the Lake County Jail in Tavares, Florida from May 2000 to May 2002.  In a February 2012 lay statement, the Veteran further identified relevant mental health treatment at the Sumter Correctional Institution in Bushnell, Florida.  The Veteran was incarcerated at the time he filed his claim of entitlement to service connection, and remained incarcerated until just prior to the June 2017 Board hearing.  See Hearing Transcript, p. 16; see also September 2010 VA form 21-256.

In October 2010, the RO requested the Veteran's medical records from Florida State Hospital; however, the hospital responded that it would not honor the VA's medical records authorization, VA form 21-4142, because it was not witnessed. 
Based on the March 2011 rating decision, it appears that the RO did not make further attempts to obtain the Florida State Hospital records due to its mistaken belief that the facility had provided a negative response.  In the March 2011 rating decision, the RO incorrectly stated that Florida State Hospital had responded to its records request with a statement that "no record found that far back - 2006."  This notation actually reflects the response for records provided by the Lake County Jail, not the Florida State Hospital.

In light of the above procedural history, the Board finds that a remand is necessary for a second attempt from the RO to obtain the relevant records from Florida State Hospital.  Regarding the Lake County Jail records, this facility provided an adequate response in November 2010 stating "no record found that far back - 2006," and thus, the Board is satisfied that the RO undertook reasonable efforts to obtain the Veteran's records from this facility, dated May 2000 to May 2002, and that such records are unavailable.  

However, additionally, the Board finds that the RO has never attempted to obtain the Veteran's medical records from Sumter Correctional Institution, and such attempts must be made upon remand.

At the June 2017 Board hearing, the Veteran testified that he underwent an involuntary psychiatric examination pursuant to the "Baker Act" within one year of exiting military service.  See Hearing Transcript, pp. 12-15.  The Veteran was unable to provide any information regarding the location of this mental health examination or treatment.  Id.  The record was held open for 30 days to allow the Veteran additional time to research and report the location of this involuntary psychiatric treatment.  Since the hearing, no additional information has been submitted regarding this treatment.  The Board finds there is insufficient detail regarding time, place, location, and/or other relevant facts to trigger VA's duty to assist, and thus, no further evidentiary development in this regard is required at this time.  Upon remand, should the Veteran remember any information regarding this reported treatment, he is encouraged to submit that information to the AOJ to assist in developing and adjudicating his claim.

The Veteran testified that he had a lot of disciplinary issues during service and was experiencing psychiatric symptoms.  His personnel records should be obtained. 

II.  VA Examination

The Veteran has never been afforded a VA examination.  As the record currently stands, the electronic claims file contains no competent evidence proving the Veteran has carried an active psychiatric disability at any point during the appeals period.  In fact, the only mention of a psychiatric disability is dated from April 2004, years prior to the Veteran's September 2010 application for compensation benefits.  Thus, the Veteran has not proven he has a current psychiatric disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (indicating the current disability requirement for service connection is satisfied when a veteran has a disability at any time during the pendency of the claim even if the disability resolves prior to the adjudication of the claim).  This is important as the presence of a current disability, among other factors, is necessary to trigger VA's duty to provide a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)("The first element in determining the need for a medical examination is whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability.").  Thus, the Board finds that a VA examination is only justified if the above ordered development yields evidence of a current psychiatric disability.

If a VA examination is found to be warranted, the examiner is requested to list the Veteran's current psychiatric disabilities and opine as whether these disabilities are etiologically related to the Veteran's active duty.  The Board is cognizant that the Veteran and his representative have admitted that the Veteran experienced a psychiatric disability prior to active service (See October 2010 lay statement and November 2013 VA form 646); however, there is no indication from the Veteran's service treatment records that he had reported symptoms of a psychiatric disability, or that he had been diagnosed with such a disability at the time of his enlistment onto active service.  Because neither a psychiatric disability nor any associated symptomatology was noted on entry, the Board finds that the presumption of soundness is not rebutted by the evidence of record.  38 U.S.C.A. § 1111 (West 2014).  Significantly, the Court has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability pre-existed service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Consequently, the Veteran's report of a pre-existing psychiatric disability is of little probative value in this adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a new authorization allowing VA to obtain his complete medical records from the Florida State Hospital and Sumter Correctional Institution.  Pursuant to the October 2010 response from Florida State Hospital, this authorization must be signed and dated by the Veteran and a witness.  After obtaining all necessary release forms, the AOJ's efforts to obtain such records should be fully documented and any records obtained should be associated with the electronic claims file.  All facilities must provide a negative response if records are not available and the Veteran and his representative must be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014); 38 C.F.R. § 3.159 (2016).

2.  Request the Veteran's complete service personnel file.

3.  ONLY IF the development from step (1) above shows the presence of a current psychiatric disability during the appeals period, should the Veteran be scheduled for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder(s).  The electronic claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  Such review should be noted on the examination report.  The examiner is then requested to:

(a)  Identify all current psychiatric disabilities.

(b)  Opine on whether the Veteran's current psychiatric diagnoses, if any, are at least as likely as not (probability of at least 50 percent) etiologically related to active duty military service.  

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


